 1
                                UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA

 3
     MARY KAY PUCKETT,
                                                            Case No.: 2:18-cv-01953-APG-NJK
 4          Plaintiff,
                                                                            Order
 5 v.

 6 MGM RESORTS INTERNATIONAL, INC.,
   et al.,
 7         Defendants.

 8

 9         On June 4, 2019, Plaintiff’s counsel filed a motion to withdraw. Docket No. 25. On June

10 5, 2019, the Court set a hearing on that motion for July 10, 2019, at 11:30 a.m. Docket No. 26.

11 As Plaintiff lives out of the District, the Court allowed her to appear at the hearing telephonically.

12 Id. at 1. The Court ordered Plaintiff’s counsel to serve her with its order and to file a proof of

13 service. Id. at 2. Plaintiff’s counsel complied. Docket No. 29. Plaintiff failed to appear.

14         Parties are required to comply with the Court’s orders. See, e.g., Fed. R. Civ. P. 16(f). The

15 Court ADMONISHES Plaintiff for failing to appear telephonically as ordered and CAUTIONS

16 Plaintiff that she is required to strictly comply with all orders moving forward. The Court warns

17 Plaintiff that future failure to comply with the Court’s orders may result in the imposition of

18 sanctions, up to and including dismissal.

19         The Court INSTRUCTS the Clerk’s office to serve this order on Plaintiff Mary Kay Puckett

20 via U.S. Mail at 422 Meadows Lane, Townville, SC 29689.

21         IT IS SO ORDERED.

22         DATED: July 9, 2019.

23
                                                  NANCY J. KOPPE
                                                  UNITED STATES MAGISTRATE JUDGE
